DETAILED ACTION
This Office Action is in response to the After Final filed on 14 March 2022.
Claims 1, 4-5, 8, 11-12, 16 and 19-23 are presented for examination.
Claim 16 is amended.
Claims 2-3, 6-7, 9-10, 13-15 and 17-18 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 February 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 6, filed 14 March 2022, with respect to the Objection of Claim 16 have been fully considered and are persuasive.  The Objection of Claim 16 has been withdrawn. 

Regarding claims 1, the Applicant argues:
(1)	Regarding claim 1, the Applicant respectfully submits that Xiong does not disclose or suggest at least the following features of the claim 1:

In particular, Xiong recites the following:
“Example 11 includes the UE of example 10, wherein the circuitry is further configured to receive, via UE-specific dedicated Radio Resource Control (RRC) signaling from the cellular base station or in a Downlink Control Information (DCD) format for an uplink grant from the cellular base station, an indication of whether to apply the SC-FDMA scheme or the OFDMA scheme to the uplink transmission.
Example 12 includes the UE of example 10, wherein the circuitry is further
configured to: receive a configuration of an SC-FDMA resource region from the
cellular base station via Master Information Block (MIB), System Information
Block (SIB), or UE-Specific Radio Resource Control (RRC) signaling; determine
that resources allocated for the uplink transmission are included in the SC-FDMA
resource region, wherein an indication of whether to apply the SC-FDMA scheme
or the OFDMA scheme to the uplink transmission is implicitly communicated based on the SC-FDMA resource region; and send the uplink transmission to the cellular base station using the SC-FDMA scheme based on the determination.”  See Xiong, pars. [0134]-[0135].
applying the SC-FDMA scheme or applying the OFDMA scheme. By contrast, claim 1 recites “transmitting, by the network device, configuration mode indication information to a terminal device, wherein the configuration mode indication information indicates the configuration mode for configuring the uplink waveform,” “wherein the configuration mode comprises configuring the uplink waveform via system information or configuring the uplink waveform via radio resource control (RRC) signaling’. The configuration mode indication information transmitted to the terminal deviceindicates configuring an uplink waveform via system information or configuring an uplink waveform via RRC signaling. It is clear that the indication transmitted in Xiong is different from the configuration mode indication information defined in claim 1. Hence, Xiong fails to disclose the above identified distinguishing features of claim 1.
For at least the foregoing reasons, Xiong does not disclose the limitations of claim 1. Thus, claim 1 meets 35 U.S.C. 102(a)(2) and is patentable over Xiong [Remarks, pages 6-7].

The Examiner respectfully disagrees.

As per the first argument,
As indicated in the previous rejection and below, Xiong discloses a method for configuring a communication parameter, comprising: 
determining (see page 5, paragraph 68, lines 1-4 and page 11, paragraph 134; determining/base station can select an appropriate transmission scheme), by a network device (see page 5, paragraph 68, lines 1-4 and page 11, paragraph 134; by a network device/cellular base station), a configuration mode for configuring an uplink waveform (see page 5, paragraphs 68, lines 1-4 and page 11, paragraph 134; a configuration mode/(SC-FDMA or OFDMA) for configuring an uplink waveform/SC-FDMA or OFDMA), wherein the configuration mode comprises: 
configuring the uplink waveform via system information or configuring the uplink waveform via radio resource control (RRC) signaling (see page 5, paragraphs 64-65 and page 11, paragraphs 134-135; configuring the uplink/uplink waveform/waveform via system/system information/information or configuring the uplink/uplink waveform/waveform via radio resource control (RRC)/RRC signaling/signaling); and 
transmitting (see page 5, paragraph 65 and page 11, paragraphs 134-135; transmitting/signaled), by the network device (see page 5, paragraph 65 and page 11, paragraphs 134-135; by the network device/cellular base station), configuration mode indication information to a terminal device (see page 5, paragraph 65 and page 11, paragraphs 134-135; configuration mode/(SC-FDMA or OFDMA) indication/indication information/(whether to apply the SC-FDMA scheme or the OFDMA scheme) to a terminal device/UE), wherein the configuration mode indication information indicates the configuration mode for configuring the uplink waveform (see page 11, paragraphs 134-135; wherein the configuration mode/(SC-FDMA or OFDMA) indication/indication information/(whether to apply the SC-FDMA scheme or the OFDMA scheme) indicates/indication the configuration mode/(SC-FDMA or OFDMA) for configuring the uplink/uplink waveform/SC-FDMA or OFDMA transmission).
In other words, regarding the limitation “determining, by a network device, a configuration mode for configuring an uplink waveform”, paragraph 68 of Xiong discloses a cellular base station selects an appropriate transmission scheme consisting of either SC-FDMA waveform or OFDMA waveform based on the UE’s measurement report or other metrics and UE’s capability to support a hybrid mode for uplink transmission. 
Regarding the limitation “wherein the configuration mode comprises: configuring the uplink waveform via system information or configuring the uplink waveform via radio resource control (RRC) signaling”, in paragraphs 64-65, Xiong discloses the indication of whether SC-FDMA or OFDMA is used is signaled via UE-specific dedicated RRC signaling.
Regarding the limitation “transmitting, by the network device, configuration mode indication information to a terminal device”, in paragraph 65, Xiong discloses the indication of whether SC-FDMA or ORDMA is used is signaled/transmitted via UE-specified dedicated RRC signaling.  Additionally, page 11, paragraph 134 discloses the UE is further configured to receive, via UE-specific dedicated Radio Resource Control (RRC) signaling from the cellular base station, an indication of whether to apply the SC-FDMA scheme or the OFDMA scheme to the uplink transmission.
Regarding the limitation “wherein the configuration mode indication information indicates the configuration mode for configuring the uplink waveform”, on page 11, paragraphs 134-135, Xiong discloses the UE is further configured to receive, via UE-specific dedicated Radio Resource Control (RRC) signaling from the cellular base station, an indication of whether to apply the SC-FDMA scheme or the OFDMA scheme to the uplink transmission.
Therefore, Xiong discloses the broadly claimed limitations “determining, by a network device, a configuration mode for configuring an uplink waveform, wherein the configuration mode comprises configuring the uplink waveform via system information or configuring the uplink waveform via radio resource control (RRC) signaling” or “transmitting, by the network device, configuration mode indication information to a terminal device, wherein the configuration mode indication information indicates the configuration mode for configuring the uplink waveform”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469